Sub-Item 77I and 77Q1(d): During the six-month period ended November 30, 2016, ALPS ETF Trust (the “Registrant”) offered the following series: Series Registration Statement RiverFront Dynamic Unconstrained Income ETF (RFUN) Post-Effective Amendment No. 280 (SEC Accession No.0001398344-16-013927) RiverFront Dynamic Core Income ETF (RFCI) Post-Effective Amendment No. 280 (SEC Accession No.0001398344-16-013927) RiverFront Dynamic US Dividend Advantage ETF (RFDA) Post-Effective Amendment No. 280 (SEC Accession No.0001398344-16-013927) RiverFront Dynamic US Flex-Cap ETF (RFFC) Post-Effective Amendment No. 280 (SEC Accession No.0001398344-16-013927) Post-Effective Amendment No. 280 includes the terms of RFUN, RFCI, RFDA and RFFC and is hereby incorporated by reference as part of the response to Sub-Items 77I and 77Q1(d) of the Registrant’s Form N-SAR. RFUN and RFCI began investment operations on June 14, 2016. RFDA and RFFC began investment operations on June 7,
